DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: 
Claim 14 is canceled.
Claims 11-13 and 15-16 are pending and examined as following.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 6,872,914).

    PNG
    media_image1.png
    321
    721
    media_image1.png
    Greyscale

Regarding claim 11, Hsu teaches a method of providing welding type power for a single welding operation, comprising: 
(a) providing a first welding process having a first welding process power (See col.1, lines 47-49 “the pulse shaper or pulse generator shapes a series of pulses forming a first welding process.”); 
(b) then, in response providing the first welding process for a first length of time. (See fig.4, the waveform illustrating current graph of STT pulses, the horizontal axis of the wave form represent the time. The low heat welding process continued a first length of time, then switched to high heat welding process.), ending the providing of the first welding process providing a second welding process having a second welding process power (See col.1, lines 49-53 “The controller is shiftable to then perform a second welding process by implementing a series of different pulse shapes constituting a different mode of operation. By counting the cycles in the first mode of operation, the first process is terminated and the second process is initiated.” As shown in fig.4, the first welding process is shown as a low heat welding process, the first welding process is ended and providing a second welding process which indicated as a high heat welding process.) wherein the second welding process is a hotter welding process than the first welding process and the first welding process is a cooler welding process than the second welding process (see col.1, lines 61-63 “For instance, a high energy process is performed for a short time and then the welder is converted to a low energy weld process.”) [Examiner’s note: The phrase “welding process” is defined in para.[0002]-[0006] of the specification. The phrase “welding process” stand for a type of welding process. The specification gives the examples of known welding process is pulsed MIG process, spray process, and short circuit MIG.]
(c) then, in response providing the second welding process for a second length of time (See fig.4, The high heat welding process continued a second length of time.), ending the providing of the second hotter process welding (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” Hence, the second process welding is ended and then start the first welding process again.)
(d) repeating (a)-( c) a plurality of times in a single welding operation (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” [Examiner’s note: The phrase “in a single welding operation” is defined in para.[0029] of the specification: “Generally, the disclosure provides for dual process output that alternates between a hotter process and a colder process within one welding operation (i.e., without terminating the output current)”].

Regarding claim 12, Hsu teaches the providing of the first welding process includes providing short circuit welding power (See fig.4, the first process is a low heat STT welding process, which including a short circuit welding power; see the annotation), and wherein the providing of the second welding process includes providing at least one of (see fig.4, the second process provide a High heat STT pulsed power).

Regarding claim 13, Hsu teaches ending the providing of the first welding process is done in response to a first time lapsing and ending the providing of the second welding process is done in response to a second time lapsing. [Examiner’s note: welding process is directly proportional to processing time. See fig.4, the waveform illustrating current graph of STT pulses, the horizontal axis of the wave form represent the time. The low heat welding process continued a first length of time, then switched to high heat welding process and the high heat welding process continued a second length of time.)

    PNG
    media_image2.png
    671
    467
    media_image2.png
    Greyscale

Regarding claim 15, Hsu teaches a method of providing welding type power for a single welding operation, comprising: 
(a) providing a first welding process having a first welding process power (See col.1, lines 47-49 “the pulse shaper or pulse generator shapes a series of pulses forming a first welding process.”); 
(b) then ending the providing of the first welding process providing a second welding process having a second welding process power (See col.1, lines 49-53 “The controller is shiftable to then perform a second welding process by implementing a series of different pulse shapes constituting a different mode of operation. By counting the cycles in the first mode of operation, the first process is terminated and the second process is initiated.” As shown in fig.4, the first welding process is shown as a low heat welding process, the first welding process is ended and providing a second welding process which indicated as a high heat welding process.) wherein the second welding process is a hotter welding process than the first welding process and the first welding process is a cooler welding process than the second welding process (see col.1, lines 61-63 “For instance, a high energy process is performed for a short time and then the welder is converted to a low energy weld process.”) [Examiner’s note: The phrase “welding process” is defined in para.[0002]-[0006] of the specification. The phrase “welding process” stand for a type of welding process. The specification gives the examples of known welding process is pulsed MIG process, spray process, and short circuit MIG.]
(c) then ending the providing of the second hotter process welding (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” Hence, the second process welding is ended and then start the first welding process again.)
(d) repeating (a)-( c) a plurality of times in a single welding operation (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” [Examiner’s note: The phrase “in a single welding operation” is defined in para.[0029] of the specification: “Generally, the disclosure provides for dual process output that alternates between a hotter process and a colder process within one welding operation (i.e., without terminating the output current)”], wherein a welding system provides the first welding process and the second welding process (See fig.1, the first and second welding processes are provided by electrode E and powder supply input 14); and 
(e) receiving a signal from outside of the welding system and wherein ending the providing of the first welding process and ending the providing of the second welding process are done in response to the receiving of the signal from outside of the welding system (See col.4, line 64-col.5, line 5 “process control system 200 is connected to the synergistic wave shaper 180 to implement Process A from the wave shaper 180 by way of controller 130. In a like manner, when switch 190 is in position 194, process control system 200 through command line 182 causes wave shaper 180 to implement the second Process B by way of the signal on command line 160.” See fig.1, the process control system 200 is outside of the electrode E and power supply input 14 sent a signal to control the implement of process A and process.)

Regarding claim 16, Hsu teaches providing at least a third welding process having a third welding process power after ending the providing of the first welding process, and ending the providing of the at least a third welding process after providing the at least a third welding process and before providing the second welding process [Examiner’s note: As discussed in claim 11, the first welding process performed multiple cycles before switch to the second welding process. Therefore, the third welding process will be interpreted to be a repeated first welding process.]

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claim 15 filed on 06/17/2021, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.
With respect to the nonstatutory double patenting rejection, applicant amended the claims 11 and 15, which overcome the rejection. Therefore the nonstatutory double patenting rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant argues reference Hsu does not teaches “providing the first and second welding process is ended in response to providing the welding process for a length of time”. Examiner respectfully disagrees, because figure 4 of Hsu shows the waveform illustrating current graph of STT pulses, the horizontal axis of the wave form represent .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761